Citation Nr: 1229859	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-32 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hallux valgus deformities, to include as secondary to service-connected limitation of motion of the left second metatarsal, residual of left foot osteotomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a left foot disorder.

A Travel Board hearing was held in June 2010 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board then remanded the matter for additional development in July 2010. Specifically, the Board requested development to determine whether the Veteran's diagnosed bilateral hallux valgus deformities were incurred in or otherwise related to service.  In a November 2010 rating decision, the RO granted service connection for limitation of motion of the left second metatarsal, and granted a 10 percent disability rating effective January 17, 2008.  A supplemental statement of the case (SSOC) was also promulgated in November 2010 and addressed the denial of service connection for bilateral hallux valgus deformities.  The Board then denied service connection for bilateral hallux valgus deformities in a March 2011 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in May 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As stated above, the Veteran was granted service connection for limitation of motion of the left second metatarsal, claimed as a residual of osteotomy, in a November 2010 rating decision.

In denying the Veteran's claim in March 2011, the Board found that the Veteran's bilateral hallux valgus deformities were not etiologically related to service, including the osteotomy performed in service.  As noted in the JMR, however, the Board did not address whether the Veteran's hallux valgus disabilities were aggravated by the osteotomy residuals for which she was granted service connection in November 2010.

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's January 2008 claim, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

In this case, an additional VA examination is necessary in order to determine whether the Veteran's bilateral hallux valgus deformities were aggravated beyond their natural progression by the Veteran's service-connected limitation of motion of the left second metatarsal.  See 38 C.F.R. § 3.159(d) (VA's duty to assist includes the duty to provide a VA examination and obtain an opinion when necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a new examination to determine the nature and etiology of her bilateral hallux valgus deformities.  The claims file should be made available to the examiner.  All indicated tests should be performed.  After a review of the claims folder and appropriate physical examination, the examiner should address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hallux valgus deformity is proximately due to, OR, alternatively, aggravated by the Veteran's service-connected limitation of motion of the left second metatarsal, residual of osteotomy.  If it is determined that the Veteran's right hallux valgus deformity is aggravated by limitation of motion of the left second metatarsal, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

(B) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hallux valgus deformity is proximately due to, OR, alternatively, aggravated by the Veteran's service-connected limitation of motion of the left second metatarsal, residual of osteotomy.  If it is determined that the Veteran's left hallux valgus deformity is aggravated by limitation of motion of the left second metatarsal, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the hallux valgus deformities before the onset of the service-connected residuals of osteotomy manifested by limitation of motion of the left second metatarsal, or by the earliest medical evidence created at any time between the onset of limitation of motion of the left second metatarsal (residual of osteotomy) and the examiner's current findings.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any claim remains denied, an SSOC should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


